Title: To George Washington from Colonel Thomas Hartley, 18 January 1777
From: Hartley, Thomas
To: Washington, George



PhiladaJanuary the 18th 1777
May it please your Excellency

For the more expeditiously raising my Regiment and having a proper Corps of Gentlemen for officers—I have fixed on the Officers of four Companies in Pennsylvania; three Captains in Maryland, and one William Kelley for a Captain in Virginia—I have seen the most of

the Captains and wrote to the others inclosing Recruiting Orders and Instructions—I expect next week all my Captains will be beating up in the most likely Places to meet with Success—I have appointed a Paymaster and Quarter Master—for the present I have sent them to Wioming on the Recruiting Service.
I have spoke to Mr Mease concerning Cloathing—and agreed on the uniform I wish we may procure it—I have a Prospect of geting the Arms of the Regiment made by the Time my Men are inlisted—I have sent Major Bush to Mr Chambers—I presume he will accept of his Appointment.
The Colonels to the Southward, in the additional Regiments intend to have ten Companies in a Regiment, I hope your Excellency will grant me the same Privelege.
Two Gentlemen of Character have lately offered themselves for Captains they can raise their Companies soon—If it is not disapproved of by you: I could raise the ten Companies—I would not pick the Regiment to form the Light Infantry and Granadiers but chuse the two best Companies.
I will leave nothing undone that is in my Power to raise form and discipline the Regiment as soon as possible. I flatter myself that my Regiment will be among the first raised.
In arranging the Rank and Seniority of Regiments I hope you will be pleased to pay some Regard to the Rank of the Gentlemen appointed Colonels.
I hold the Rank of Liet. Coll of Minute Men among the first in this Province.
I was appointed a Liut. Coll in the Continental Service the 10th of January 1776—and was second Senior Lieut. Coll in the Troops of this State.
One Jacob Holtzinger a Lieut. in the Flying-Camp and my Brother in Law, was taken Prisoner at Fort Washington I would wish to have him a Liut. in my Regiment—I must beg that he may be among the first Officers exchanged—as he could be very useful in Recruiting.
To Morrow I set of to York Town—where I shall remain some Days—Should you have any further Commands before I return to this Place—please to direct to me at York Town. I am with the greatest Respect your Excellency’s most obedient & very humble Servant

Thos Hartley

